Appeal from the Chancery Court of Morgan.
Heard before the Hon. W. H. Simpson.
The bill in this case was filed by the appellee against the appellant; and sought to enforce a vendor’s lien upon certain land. The complainant was the holder of anote, which was given by the defendant for a part of the purchase money of said land ; the vendors executing to him a bond for title. The defendant demurred to the bill upon many grounds, among which was the following : Because it was not shown by the bill that the.complainant was able or ready to comply with the terms of the. alleged sale of the land.
Upon the submission of the cause upon this demurrer, the demurrer was overruled. The defendant appeals from this decree, and assigns the same as error. The decree of the lower court was affirmed on the authority *674of Conner v. Banks, 18 Ala. 42; May v. Lewis, 22 Ala. 647; Teague v. Wade, 59 Ala. 869; Burkett v. Munford, 70 Ala. 426.
Opinion by Haralson, J.